DETAILED ACTION
Claim Objections
Claims 1, 2, 4, 8, 10 and 12 are objected to because of the following informalities:
In claim 1 (line 5) “one of the two walls” should recite --a second one of the two walls--.
In claim 1 (line 12) “the other rocker arm” should recite --the rocker arm--.
In claim 1 (line 12) and claim 2 (line 2) “outwards over” should recite --outwards from--.
In claim 4 (line 1) “first wall” should recite --a first of the two walls--.
In claim 8 (line 1) “the first wall” should recite --the other, a first of the two walls--.
In claim 10 (line 3) “lower opening” should recite --lower end position channel--.
In claim 12 (lines 1-2) “the one, first panel” should recite --a first one of the panels--.
In claim 12 (line 6) “the screw” should recite --a screw--.
For the purpose of examining the application, it is assumed that appropriate correction has been made. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettich-Heinze (DE 20 2008 006 607).
As to claim 1, Hettich-Heinze discloses a rear wall connector, comprising: 
a stud 10, which has a receiving groove 17 and two walls 15”,16” projecting vertically from the stud on both sides of the receiving groove, which each have an opening 18”,20” configured for screwing in a screw; 
wherein a second one 16” of the two walls forms an arm of a rocker 16”,11 which is mounted on the stud wherein it is capable of being pivoted between a starting position and an end position about an axis which is parallel or almost parallel to the longitudinal direction of the receiving groove (resilient wall 16” is inherently bent outwardly in the starting position to enable panel 3 to be inserted within the receiving groove past projection 20”; Figure 6); 
wherein the inside of the one, second wall is positioned obliquely outwards with respect to the longitudinal center plane of the receiving groove in the starting position and extends parallel to the longitudinal center plane in the end position; and 
wherein the rocker arm projects outwards from the stud, at least in the end position (Figures 1,6). 
As to claim 2, Hettich-Heinze discloses a rear wall connector wherein the rocker arm 16”,11 also projects outwards from the stud 10 in the starting position (Figure 6).
As to claim 3, Hettich-Heinze discloses a rear wall connector wherein the rocker arm 16”,11 is arranged in a recess 14 of a lateral-surface wall of the stud 10 (a recess is defined by slot 14; Figure 6).  
15” of the two walls is rigidly connected to the stud 10 (Figure 6).  
As to claim 5, Hettich-Heinze discloses a rear wall connector wherein the pivot axis of the rocker 16”,11 is formed by two torsion webs via which the rocker is attached to the stud 10 on both sides (Figure 6).  
As to claim 7, Hettich-Heinze discloses a rear wall connector wherein the stud 10 and/or the rocker arm 16”,11 each have at least one projection on their outsides (Figure 6).
As to claim 8, Hettich-Heinze discloses a rear wall connector wherein the opening 18” of the other, a first 15” of the two walls is formed by two mutually overlapping openings arranged above one another, in the form of an upper pre-assembly channel and a lower end position channel (Figure 6).
As to claim 9, Hettich-Heinze discloses a rear wall connector wherein the upper pre-assembly channel is directed towards the opening 20” of the second wall 16” in the starting position (Figure 6).  
As to claim 10, Hettich-Heinze discloses a rear wall connector wherein the two overlapping openings 18” of the first wall 15” are surrounded on the outside by a cone surface arranged concentrically to the lower end position channel (Figure 6).  
As to claim 11, Hettich-Heinze discloses a rear wall connector wherein a screw 8 is screwed into the opening 18” of the first wall 15” (Figures 1,6).  
As to claim 12, Hettich-Heinze discloses an arrangement comprising two mutually connected panels 3,2 of which a first one 3 of the panels is inserted into a groove 4 of the other, second panel 2, and the rear wall connector, which is inserted 10 into a bore 9 arranged in the groove of the second panel and is deflected into its end position, wherein the first panel, which is inserted into the receiving groove 17 of the rear wall connector, is clamped between the two walls 15”,16” of the rear wall connector and is screwed in place by means of a screw 8 which is screwed through the rear wall panel via the opening 18” of the first wall and into the opening 20” of the second wall (Figures 1,6).  
As to claim 14, Hettich-Heinze discloses a rear wall connector wherein the stud 10 and/or the rocker arm 16”,11 each have a plurality of projections on their outsides (Figure 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hettich-Heinze.
As to claim 6, Hettich-Heinze fails to explicitly disclose that the angle through which the inside of the second wall is positioned obliquely outwards with respect to the longitudinal center plane of the receiving groove in the starting position is in the range of 10o to 25o.  Hettich-Heinze does not disclose any structural or functional significance as to the specific angle which the second wall is bent outwardly in the starting position to enable the panel to be inserted.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rear wall connector disclosed by Hettich-Heinze wherein the angle through which the inside of the second wall is positioned obliquely outwards with respect to the longitudinal center plane of the receiving groove in the starting position is in the range of 10o to 25o, as Hettich-Heinze does not disclose any structural or functional significance as to the specific angle which the second wall is bent outwardly in the starting position to enable the panel to be inserted, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 13, Hettich-Heinze fails to explicitly disclose that the angle through which the inside of the second wall is positioned obliquely outwards with respect to the longitudinal center plane of the receiving groove in the starting position is in the range of 15o to 20o.  Hettich-Heinze does not disclose any structural or functional significance as to the specific angle which the second wall is bent outwardly in the starting position to enable the panel to be inserted.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, o to 20o, as Hettich-Heinze does not disclose any structural or functional significance as to the specific angle which the second wall is bent outwardly in the starting position to enable the panel to be inserted, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

01/14/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619